Citation Nr: 1502430	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-44 403	)	DATE
	)
	) 
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  In July 2013, the case was remanded for additional development.  Based on that development, in March 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  A VHA opinion was obtained in April 2014.  The Veteran was sent a copy of that opinion and has had the opportunity to respond. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has established service connection for PTSD.  His medical records show he has co-existing psychiatric diagnoses including major depressive disorder and substance abuse (which appears to now be in remission).  He seeks an increased rating for the PTSD.  He alleges that symptoms of that disorder continue to worsen, and include suicidal thoughts, hallucinations, and violent outbursts.  

This matter is complicated by governing law/caselaw which provides (in essence) that disability due to primary substance abuse may not be compensated, however, substance abuse that is a symptom of (or secondary to) a service-connected psychiatric disability may be compensated.  see Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Further caselaw provides that where the symptoms of a co-existing nonservice-connceted psychiatric disability entity cannot be distinguished from those of a service-connected psychiatric disability, such symptoms must be considered in rating the service-connected psychiatric disability.  Consequently, the issue involving the rating for PTSD presents 2 medical questions that must be resolved: (1) Is the Veteran's substance abuse a primary substance abuse, or is it secondary to/a symptom of his service -connected PTSD?; and (2) Are any psychiatric symptoms shown distinguishable as unrelated to PTSD and due solely to a nonservice-connected psychiatric disability (major depressive disorder, or any primary substance abuse)?  The current record contains conflicting medical opinion evidence in this matter, and the conflicting nature of the evidence remains unresolved.   

An August 2013 VA examination found that the Veteran's PTSD causes social problems, but that it is his polysubstance abuse that causes his personal, social, legal, and family issues.  The examiner did not address whether there is a nexus between the Veteran's PTSD and his substance abuse.  

As noted above, the Board sought a VHA opinion to address this matter.  The consulting expert concluded that the Veteran's substance abuse did not appear to be related to his PTSD, but rather that the Veteran suffers from primary substance abuse disorder with a secondary mood disorder, complicated by psychosocial stressors.  An addendum opinion was requested seeking clarification as to the symptoms attributable to the Veteran's substance abuse (versus symptoms attributable to his PTSD); however, the expert concluded an addendum could not be provided based on the current record. 

Thereafter, in July 2014, the Veteran submitted a PTSD Disability Benefits Questionnaire (DBQ) completed by his treating psychiatrist.  The DBQ listed diagnoses of PTSD, major depressive disorder, and poly-drug dependency.  The psychiatrist noted that it is not possible to differentiate symptoms attributable to each diagnosis because all diagnoses have similar symptoms.  No further explanation was provided; notably, the provider did not cite to any medical literature supporting the conclusion at variance with that of the August 2013 VA examiner, and further clarification is needed.  

Furthermore, the Veteran seeks service connection for hypertension secondary to his PTSD.  A February 2009 VA examination found that hypertension was not caused by the Veteran's service-connected PTSD.  However, the July 2104 DBQ appears to attribute the Veteran's hypertension to his PTSD (but without rationale).  These conflicting medical opinions must be reconciled.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete copies of updated records of all VA evaluations and treatment the Veteran has received for psychiatric disability and/or hypertension since June 2013.

2. The AOJ should then arrange for the Veteran to be examined by a Board Certified psychiatrist [in light of the conflicting evidence by providers with various levels of expertise which must be resolved] who has not previously evaluated or examined him to determine the current severity of his PTSD and reconcile the existing conflicts in the medical evidence currently in the record regarding the severity and nature of symptoms attributable to PTSD.  The entire record (to specifically include the medical opinions noted above, including of the August 2013 VA examiner and the VHA expert, as well as those submitted by/on behalf of the Veteran) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

a. Is the Veteran's substance abuse secondary to (caused or aggravated by, or a symptom of) his PTSD?.  Please provide a detailed explanation of rationale for this opinion, with citation to factual data/medical literature as indicated.  Comment on the medical opinions already in the record in this matter (expressing, with rationale, agreement or disagreement).  

b. If the Veteran's substance abuse is determined to not have been caused or aggravated by, or be symptom of, his PTSD, please identify all psychiatric symptoms found that are attributable solely to the substance abuse (and not also to PTSD).  The describe the nature, frequency and severity of all current symptoms and related impairment of social and occupational functioning attributable to the Veteran's PTSD (distinguishing any that may be attributable solely to other nonservice-connected psychiatric diagnoses).  

[Any symptoms that cannot be distinguished as due solely to nonservice-connected psychiatric disability entities must be attributed to the PTSD.]   

The examiner should comment on the opinions expressed in the April 2014 VHA opinion and the July 2014 DBQ as they relate to symptoms attributable to each diagnosis, expressing agreement or disagreement with each, and including rationale for the agreement or disagreement (with, if possible, citation to supporting factual data and medical literature).   

The examiner must include rationale with all opinions.

3. The AOJ should also arrange for the Veteran to be examined by an internist to determine the etiology of his hypertension.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's hypertension? Specifically, is it at least as likely as not (a 50 percent or better probability) that it was either caused or aggravated by the Veteran's service connected PTSD? 

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as deemed appropriate.


The examiner must include rationale with all opinions.

4. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

